 

Exhibit 10.3

 

Consulting Agreement

 

This Consulting Agreement (the "Agreement") is made and entered into, dated as
of February 10, 2017 (the “Agreement Date”), and effective on the date specified
in Section 10.2, below (the "Effective Date"), by and between EnerJex Resources,
Inc., a Nevada corporation (the "Company"), and Douglas Wright, an individual
("Consultant"), with reference to the following facts:

 

Recitals:

 

A.       The Company is an oil and gas producer and shares of its common stock
are listed for trading on the NYSE MKT.

 

B.       Consultant has served as the Chief Financial Officer of the Company and
as of the Effective Date of this Agreement, is resigning from employment [and as
Chief Financial Officer] in order to begin to pursue other commercial
opportunities.

 

C.       The Company and Consultant have agreed to execute this Agreement in
order to memorialize the terms and conditions on which Consultant shall resign
as an employee and provide financial and accounting services to the Company as
an independent contractor.

 

Agreements:

 

Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.       Performance of Services

 

1.1       Engagement. The Company hereby engages Consultant on the terms and
conditions set forth in this Agreement to perform in connection with the
Company's Business the services described in Appendix 1 hereto (collectively,
the "Services").

 

(a)       Limited Officer Responsibility. Solely for purposes of enabling
Consultant to execute the officer certification for the Company’s annual report
on Form 10-K for the year ended December 31, 2016, Consultant shall continue to
serve as Chief Financial Officer of the Company through the date on which the
Company files such Form 10-K. In his capacity as Chief Financial Officer,
Consultant’s sole responsibility and duty shall be to supervise the preparation
and filing, and sign the “Chief Financial Officer certification thereon. For the
avoidance of doubt, all other duties and responsibilities customarily delegated
to the chief financial officer under Nevada law and the resolutions and
practices of the Company with respect to periods commencing on and after the
Effective Date of this Agreement shall be delegated to and discharged by the
Company’s chief executive officer or other designee of the Board of Directors.

 

(b)       Business Time. The parties agree that in accordance with Appendix 1
hereto, Consultant shall devote to the performance of Services pursuant to this
Agreement (i) substantially all of his business time through March 31, 2017, and
(ii) thereafter as much of his business time as needed for the performance of
his duties for the Company under this Agreement.

 

(c)       Location. Consultant shall perform the Services primarily from the
Company's principal executive offices in San Antonio, Texas, and, with the
permission of the Company from time to time, from Consultant's own offices.

 



 

 

 

(d)       Reporting. Consultant shall report to the Company's chief executive
officer and to members of the Board of Directors or their designees.

 

1.2       Acceptance. Consultant hereby accepts the engagement by the Company
pursuant to Section 1.1, above, and agrees to perform the Services in a
competent, efficient, trustworthy, and businesslike manner.

 

2.       Compensation. The Company shall compensate Consultant for Consultant's
Services pursuant to this Agreement as follows:

 

2.1       Consulting Fees. The Company shall pay to Consultant consulting fees
at the rate per month specified in Appendix 1 hereto, payable in bi-monthly
(i.e., twice monthly) installments in advance on the first (1st) day and on the
sixteenth (16th) day of each calendar month during the term hereof. If any
portion of the term of this Agreement commences or ends on a day other than the
first or last day of any calendar month, then the consulting fees payable from
the first or last day of the term hereof until the next succeeding 1st or 16th
day of the calendar month (whichever occurs first) shall be pro rated based upon
the number of days in such short period.

 

2.2       Reimbursement of Expenses. The Company shall reimburse Consultant for
authorized expenses paid or incurred by Consultant directly in connection with
performing the Services, including a reimbursement of up to $3,000 for expenses
including, without limitation, legal expenses incurred by Consultant in
connection with negotiating and entering into this Agreement, provided that such
expenses are reasonable in amount and are supported by itemized accountings and
expense receipts submitted to the Company prior to any reimbursement therefor.

 

2.3       Amounts Owed for Prior Service. The Company shall also immediately
reimburse Consultant for the amount of $21,000.00, which Consultant paid for
health care coverage under the Company’s policies of coverage, which amounts per
the terms of Consultant’s employment agreement were to have been paid by the
Company. The Company shall also immediately pay Consultant for any previously
accrued and unused vacation time accumulated during Consultant’s prior
employment with the Company in the agreed amount of $15,000.00 consistent with
the Company’s employment practices and Consultant’s prior employment agreement
with the Company.

 

3.       Confidential Information

 

3.1       No Improper Use of Third-Party Confidential Information. Consultant
acknowledges that the Company does not desire to obtain improperly any
proprietary or confidential information owned by any company or other person
with whom Consultant now has or heretofore has had a consulting engagement or
employment relationship, and therefore agrees that (a) Consultant shall not
bring to the Company or share with any employee or other representative of the
Company any written, electronic, or other materials containing any confidential
information belonging to any such current or former employer or other person,
and (b) Consultant shall not provide any such information in any other form to
the Company (or any representative of the Company) in violation of any
agreements or any other obligations that Consultant may owe to any other
persons.

 

3.2       Nondisclosure and Trade Secret Policy. Consultant agrees, as a
condition of Consultant's engagement hereunder, to abide by the terms of the
Company's Proprietary Information and Inventions Policy.

 



2

 

 

4.       Nondisclosure and Non-Circumvention Agreement; Non-Competition;
Non-Solicitation.

 

4.1       Nondisclosure and Non-Circumvention Agreement. Consultant acknowledges
that he and the Company previously executed (i) an Employment Agreement and (ii)
a Nondisclosure and Non-Circumvention Agreement but agrees that this Agreement
shall supersede and replace all prior and contemporaneous agreements and
understandings to the extent the same relate to the matters addressed in this
Section 4, including the previously executed Employment Agreement and
Nondisclosure and Non-Circumvention Agreement.

 

4.2       Non-Competition. Subject to Section 4.4, below, Consultant
acknowledges that the nature of the Company's business is such that if
Consultant were to become employed by, or substantially involved in, the
business of a competitor of the Company during the period of one (1) year
following the Agreement Date, then it would be difficult for Consultant not to
rely on or use the Company's trade secrets and confidential information in
connection with that employment.

 

(a)       Thus, to avoid the inevitable disclosure of the Company's trade
secrets and confidential information, Consultant acknowledges and agrees that
his right to receive the Separation and Consulting Consideration shall be
conditioned upon Consultant not directly or indirectly engaging in (whether as
an employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), or having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that directly competes with Company or is
a customer of the Company and has operations located within a radius of five (5)
miles from any property that is leased, owned, or operated by the Company as of
the Agreement Date. If Consultant engages, invests, or otherwise participates in
any competitive activity described in this Section 4.2, then the Company shall
(i) not have any obligation to provide any further Separation and Consulting
Consideration that has not been provided as of the date on which the Company
discovers such activity, and (ii) be entitled to recover or rescind the delivery
of any portion of the Separation and Consulting Consideration previously
provided by the Company. This remedy shall be in addition to all other remedies
the Company may have for any such breach.

 

(b)       Notwithstanding the foregoing, Consultant shall not be deemed to be in
violation of the foregoing restriction solely by reason of Consultant's owning
not more than one percent (1.0%) of the equity securities of any corporation or
other business enterprise, the equity securities of which are listed for trading
on a national securities exchange.

 

4.3       Non-Solicitation. Subject to Section 4.4, below, until the date that
is one (1) year after the Agreement Date, Consultant agrees and acknowledges
that Consultant's right to receive the Separation and Consulting Consideration
shall be conditioned upon Consultant not either directly or indirectly
soliciting, attempting to hire, recruiting, encouraging, taking away, hiring any
employee of the Company or inducing or otherwise causing an employee to leave
his or her employment with the Company (regardless of whether to commence
employment with Consultant or with any other entity or person). If Consultant
engages in any such activity, then the Company shall (a) not have any obligation
to provide any further Separation and Consulting Consideration that has not been
provided as of the date on which the Company discovers such activity, and (b) be
entitled to recover or rescind the delivery of any portion of the Separation and
Consulting Consideration previously provided by the Company. This remedy shall
be in addition to all other remedies the Company may have for any such breach.

 



3

 

 

4.4       Exception.

 

(a)       Notwithstanding anything in this Section 4 to the contrary, (i)
Consultant shall be permitted to work and (ii) shall not be deemed to be in
violation of his covenants under the foregoing provisions of Section 4 by reason
of working as an employee of or consultant to (including in the circumstances
where some portion of the compensation for such employment or consulting
activity is paid in any working interest, performance incentive bonus or other
form of equity compensation) any entity that acquires any portion of the
Company's current assets located in Colorado and Texas (an “Excluded Entity”)
following such Excluded Entity or Excluded Entities’ purchase of such assets.

 

(b)       Notwithstanding anything in this Section 4 to the contrary, an
Excluded Entity shall not be deemed in violation of this Section 4 if the
Excluded Entity or Consultant, as a representative of Excluded Entity, directly
or indirectly solicits, recruits or ultimately employs any employee of the
Company.

 

5.       Indemnification. The Consultant will be entitled to the continued right
to indemnification, (i) in accordance with the terms of the Indemnification
Agreement between the Company and the Consultant dated May 10, 2013 (the
“Indemnification Agreement”), (ii) any and all rights to indemnification under
the Articles of Incorporation and Bylaws of the Company and (iii) governing
statutory and common law. The Company agrees and acknowledges that the foregoing
rights are vested contract rights of the Consultant and may not be changed in a
manner adverse to the Consultant. After the Effective Date, the Consultant’s
right to indemnification and advancement of fees from the Company will continue
in accordance with the Indemnification Agreement with respect to all current
matters and will be applicable with respect to any and all continuing and/or
future investigations or matters that may arise on or after the Effective Date
that concern the Consultant’s activities while an employee, consultant or
director of the Company. From and after the Effective Date of this Agreement,
the Company will (a) maintain in force at all times directors’ and officers’
liability insurance for the Employee in an amount and scope at least as
favorable as the coverage presently applicable to directors and officers of the
Company, and (b) prior to the expiration of the term of any such policy, will
procure, pay for, and have in full force and effect either (i) an extended term
for such policy, or (ii) a successor or replacement policy of directors’ and
officers’ liability insurance, or (iii) a six (6) year tail coverage policy in
respect of the Company’s current directors’ and officers’ liability insurance
policy.

 

6.       Release of Claims

 

6.1       Representations and Covenants

 

(a)       No Injuries. Consultant hereby represents and warrants to the Company
that, as of the Effective Date, Consultant is not suffering from any physical or
mental injury incurred through work performed in the course and scope of his
employment with the Company.

 

(b)       Ownership of Claims. Consultant hereby represents and warrants to the
Company that Consultant is the sole owner of, and has not assigned to any other
person any rights with respect to, any of the claims that Consultant is waiving
under Section 6.2(a), below.

 

(c)       No Suits, Etc. Consultant hereby (i) represents and warrants to the
Company that Consultant has not filed any complaints, charges or lawsuits
against the Company or any of its affiliates or any of their respective
officers, directors, shareholders, or other agents, or with any governmental
agency or in any court based upon Consultant's employment with the Company, or
the termination of such employment, or the prior ownership of the stock of the
Company; and (ii) covenants and agrees that he will not file any such
complaints, charges, or lawsuits at any time hereafter.

 



4

 

 

6.2       Release and Waiver. Except for "Excluded Claims" (as defined below):

 

(a)       Release by Consultant. Consultant hereby releases and discharges the
Company and its affiliates, and their respective shareholders, officers,
directors, Consultants, insurance carriers, other agents, vendors, consultants,
successors and assigns (all such parties collectively are hereinafter referred
to as the "Company Released Parties"), of and from any and all claims, costs,
damages, expenses, liabilities, obligations and causes of action, whether known
or unknown, of every type and kind whatsoever, which Consultant has or may
hereafter learn of against any or all of the Company Released Parties, arising
from or relating in any way to his employment with the Company or the
termination of such employment, including but not limited to claims based upon
or relating to: (a) any express or implied employment contract (including but
not limited to all Consultant compensation and benefit plans); (b) wrongful
discharge; (c) claims of discrimination under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, and the Texas Labor Code, including Chapter 21 of the Texas
Labor Code, which prohibit discrimination based on race, color, age, ancestry,
national origin, sex, religion, mental or physical disabilities, or marital
status; (d) any other federal, state or local laws or regulations prohibiting
employment discrimination; or (e) claims for additional wages, compensation,
retirement benefits or other entitlements or benefits.

 

(b)       Release by the Company. The Company hereby releases and discharges
Consultant of and from any and all claims, costs, damages, expenses,
liabilities, obligations and causes of action, whether known or unknown, of
every type and kind whatsoever, which the Company has or may hereafter learn of
against Consultant, arising from or relating in any way to Consultant's prior
employment with the Company or the termination of such employment.

 

6.3       Excluded Claims. For purposes of this Agreement, the term "Excluded
Claims" means any claim arising from (a) a breach by a party of any of his or
its obligations, representations, covenants, or other agreements under this
Agreement, (b) claims under any written stock option agreement between
Consultant and the Company, (c) claims for benefits under any qualified
retirement plan sponsored by the Company and in which Consultant participates,
(d) any right that Consultant may have to elect "COBRA" continuation coverage
under any group health plan sponsored by the Company, (e) any right that
Consultant may have to demand indemnification under the Articles of
Incorporation or Bylaws of the Company or any written Indemnification Agreement
between the Company and Consultant, or applicable law, or (f) fraud.

 

7.       Term

 

7.1       Term. Subject to termination pursuant to Section 7.2, below, (a) the
initial term of this Agreement shall be for a period of ninety (90) days
commencing on the Effective Date (the “Initial Term”), and (b) thereafter, the
term of this Agreement shall be on a month-to-month basis.

 

7.2       Termination of Agreement

 

(a)       Termination by Consultant. From and after the expiration of the
Initial Term, Consultant may elect to terminate this Agreement at any time by
delivering to the Company written notice of termination at least thirty (30)
days prior to the proposed effective date of such termination. It is further
agreed that Consultant may terminate this Agreement immediately if (a) the
Company fails to timely make the payments required by Section 2 hereof, or (b)
the Company terminates its consulting arrangement with Robert Watson effective
any time prior to the filing of the Form 10-K for the year ended December 31,
2016.

 

(b)       Termination by Company. The Company shall be entitled to terminate
this Agreement either (i) for Cause, effective upon delivery of written notice
of termination, or (ii) from and after the expiration of the without Cause, upon
delivery of at least thirty (30) days' advance written notice, or (iii) if
Consultant is an individual, by reason of Consultant’s Disability.

 



5

 

 

(c)       Death of Consultant. If Consultant is an individual, then this
Agreement shall terminate automatically upon Consultant's death.

 

(d)       Definitions. For purposes of this Agreement, the term:

 

(i)       "Cause" shall mean (i) Consultant’s failing to perform the duties and
obligations imposed upon Consultant hereunder and failing to cure such breach
within seven (7) days following delivery to Consultant of written notice
specifying the failures to perform; (ii) Consultant’s engaging in either grossly
negligent conduct or willful misconduct in connection with the performance of
the Services; (iii) the conviction of Consultant for any crime which constitutes
a felony (other than a vehicular violation not involving theft or fraud) in the
jurisdiction in which committed and which involves an act of theft or fraud, or
the entry by Consultant of a plea of guilty or nolo contendre to such a felony
in any such jurisdiction; (iv) any violation by Consultant of any fiduciary duty
to the Company which has the effect of unlawfully converting for Consultant’s
own benefit any material property or prospect of the Company; or (v) repeated
consumption of alcohol or drugs in a manner that materially impairs Consultant’s
abilities to perform Consultant's duties under this Agreement.

 

(ii)       "Disability" shall mean a medical or physical condition which, in the
opinion of a licensed medical doctor reasonably acceptable to the Company and
the Consultant or the Consultant’s representative, renders Consultant incapable
for a period of at least two (2) consecutive months of performing the Services
under this Agreement.

 

7.3       Effect of Termination. Upon the expiration or termination of this
Agreement in accordance with its terms, (a) the Company shall continue to be
obligated to pay Consultant for all consulting fees accrued under Section 2.1,
above, with respect to the period ending on the Effective Date of termination,
(b) the Company shall be obligated to reimburse Consultant for all expenses paid
or incurred prior to termination and for which Consultant is entitled to be
reimbursed pursuant to Section 2.2, above, (c) Consultant shall continue to be
bound by the terms and conditions of the Nondisclosure and Assignment of
Inventions Agreement Policy described in Section 3.2, above, and (d) Consultant
shall deliver to the Company all notes (whether in tangible or electronic form),
memoranda, and other written or otherwise recorded materials which Consultant
may possess that relate to the Company's Business or embody any partially
completed or fully completed work product pertaining to Consultant's performance
of Services for the Company.

 

8.       Independent Contractor

 

8.1       Status. Consultant acknowledges that in performing Services pursuant
to this Agreement, Consultant (a) shall be an independent contractor and not an
employee of the Company, (b) shall not be entitled to participate in any fringe
benefit programs established by the Company for the benefit of its employees,
and (c) shall be solely responsible for paying prior to delinquency, and shall
indemnify, defend, and hold the Company free and harmless from and against, all
income taxes, self-employment taxes, and other taxes (including any interest and
penalties with respect thereto) imposed on the fees and expense reimbursements
paid by the Company to Consultant pursuant to this Agreement.

 

8.2       Limitation on Authority. Consultant (a) shall not be an agent of the
Company and shall have no authority to bind the Company or incur any liabilities
in the name of the Company, except with the prior written consent of the Company
(which consent may be withheld in the absolute discretion of the Company), and
(b) shall indemnify, defend, and hold the Company free and harmless from and
against all claims, costs, damages, and expenses arising from or related to a
breach by Consultant of the limitation set forth in the preceding clause "(a)."

 



6

 

 

9.       Miscellaneous

 

9.1       Notices. All notices permitted or required by this Agreement shall be
in writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile or other electronic means producing a tangible receipt evidencing a
successful transmission , or (d) on the next business day after the day on which
deposited with a regulated public carrier (e.g., Federal Express), freight
prepaid, addressed to the party for whom intended at the address or facsimile
number set forth on the signature page of this Agreement, or such other address,
notice of which has been delivered in a manner permitted by this Section 9.1.

 

9.2       Further Assurances. Each party agrees, upon the request of the other
party, to make, execute, and deliver such additional documents, and to take such
additional actions, as may be reasonably necessary to effectuate the purposes of
this Agreement.

 

9.3       Severability. If any provision of this Agreement is for any reason
found to be ineffective, unenforceable, or illegal by any court having
jurisdiction, such condition shall not affect the validity or enforceability of
any of the remaining portions hereof, unless it deprives any party hereto of any
material right or license held by such party under this Agreement. The parties
shall negotiate in good faith to replace any such ineffective, unenforceable or
illegal provisions as soon as is practicable, and the substituted provision
shall, as closely as possible, have the same economic effect as the eliminated
provision.

 

9.4       Entire Agreement; Amendments. This Agreement (a) contains the entire
agreement and understanding between the parties and supersedes all prior and
contemporaneous agreements and understandings, whether oral or written,
concerning Consultant's engagement with the Company, and (b) shall not be
modified or amended, except by a written instrument executed after the Effective
Date hereof by the party sought to be charged with such amendment or
modification.

 

9.5       Governing Law; Jurisdiction; Venue. This Agreement shall be governed
by and construed in accordance with applicable provisions of the laws of the
State of Texas (without regard to application of its conflict-of-law
principles), and each party hereby consents to the jurisdiction of the courts of
the State of Texas for purposes of all actions commenced to construe or enforce
this Agreement.

 

9.6       Waiver. No waiver of any term, provision or condition of this
Agreement, the breach or default thereof, by conduct or otherwise, in one or
more instances shall be deemed to be either a continuing waiver or a waiver of a
subsequent breach or default of any such term, provision or condition of this
Agreement. The failure of any party hereto to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 



7

 

 

9.7       Construction. This Agreement is the result of negotiations between the
parties and neither of the parties entering into this Agreement has acted under
any duress or compulsion, whether legal, economic or otherwise. The parties
hereby waive the application of any rule of law that ambiguous or conflicting
terms or provisions should be construed against the party who (or whose
attorney) prepared this Agreement or any earlier draft of the same. In this
Agreement, the word "Person" includes any individual, company, trust or other
legal entity of any kind, and the word "include(s)" means "include(s), without
limitation," and the word "including" means "including, but not limited to."
Unless the context of this Agreement otherwise clearly requires, references to
the plural include the singular and the singular the plural. Unless otherwise
expressly indicated herein, the words "hereof," "hereunder," and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to "Section" herein shall refer to
the sections and paragraphs of this Agreement unless specifically stated
otherwise. The section and other headings, if any, contained in this Agreement
are inserted for convenience of reference only, and they neither form a part of
this Agreement nor are they to be used in the construction or interpretation of
this Agreement.

 

9.8       Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, binding on each
signatory thereto. A copy of this Agreement that is executed by a party and
transmitted by that party to the other party by facsimile or as an attachment
(e.g., in ".tif" or ".pdf" format) to an email shall be binding upon the
signatory to the same extent as a copy hereof containing that party's original
signature.

 

10.       EFFECTIVE DATE

 

10.1       Review and Revocation. Consultant acknowledges and agrees that:

 

(a)       Review. This Agreement was first presented to him by the Company on
January 20, 2017, and Consultant has been provided a period of twenty-one (21)
days to review and consider this Agreement before signing it. Consultant
understands that he may use as much of such 21-day period as he wishes prior to
signing, and to the extent Consultant has elected to execute this Agreement
prior to the expiration of such 21-day period, Consultant has done so at his own
initiative.

 

(b)       Revocation. Consultant may revoke this Agreement within seven (7) days
after signing it by delivering a written notice of revocation to the Company
within seven (7) days after Consultant signs this Agreement. If Consultant so
revokes this Agreement within that period of time, then no party shall have any
further rights or obligations under this Agreement (and, thereby, the Company
shall not have any obligation to provide the Separation and Consulting
Consideration).

 

10.2       Effective Date. The "Effective Date" of this Agreement shall be the
first day as of which Consultant's seven-day revocation period described in
Section 10.1(b), above, expires without Consultant having delivered to the
Company a written notice of revocation of this Agreement.

 

 

[Signatures appear on the following page.]

 

8

 

 

In Witness Whereof, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 



"Company:"   "Consultant:"          

EnerJex Resources, Inc., a Nevada corporation

                        By             Name & title:  

Douglas M. Wright

                     

Date

 

Date

                     

Address, Facsimile No. and Email for Notices

 

EnerJex Resources, Inc.

Attn: Chief Executive Officer

4040 Broadway, Ste. 508

San Antonio, TX 78209

 

Facsimile No.: (210) 451-5546

Email: lgschott@hotmail.com

 

 

Address and Email for Notices:

 

626 Sentry Hill

San Antonio, TX 78260

 

Email: dwright@enerjexresources.com

 

 

9

 

 

Appendix 1

 

To

 

Consulting Agreement

 

Description of Terms of Consulting Engagement

 

 

1.       Services (Section 1.1). Consultant shall deliver the following Services
to the Company pursuant to this Agreement: Subject to the authority of the
Company's Chief Executive Officer, (i) assisting the Company’s officers in the
development and implementation of efficient accounting policies and procedures,
(ii) assisting the Company's officers in overseeing and managing the daily
accounting and financial functions of the Company in a manner that allows the
Company to efficiently execute its business plan, (iii) assisting the Company's
officers in supervising the Company's relationship with and the work performed
by the Company's external auditors; (iv) identifying and recommending the
hiring, subject to approval by the Company’s Chief Executive Officer, of
appropriate personnel to assist Consultant and the Company's other officers in
discharging their responsibilities, (v) assisting the Company's officers in (A)
preparing Securities and Exchange Commission (SEC) filings related to financial
reporting, including quarterly reports, annual reports and proxies, and (B)
ensuring that the Company is in compliance with SEC regulations related to
financial disclosure and Company reporting, provided, however, that Consultant’s
involvement in any such filings shall be limited as described in Section 1.1(a),
and (vi) providing transition support in order to enable the Company to change
operating responsibility and signatories for the Company’s bank accounts and
payroll services and other vendor relationships.

 

2.       Rate Per Period for Consulting Fees (Section 2.1): $18,000.00 per
month, payable in bi-monthly (i.e., twice monthly) installments of $9,000 each
on the 1st day and the 16th day of each calendar month.

 

3.       Description of Time Commitment (described parties' agreement regarding
the approximate time commitment that Consultant is making to the delivery of
Services hereunder (e.g., approximate hours per month)): full-time through March
31, 2017, and thereafter on a substantially full-time basis, provided that
Consultant may accept and perform services for other Persons so long as those
services do not materially interfere with Consultant's ability to perform his
services hereunder.

 

 

 

Company's Initials

 

Consultant's Initials

 

 

 

Appendix 1

 

